Citation Nr: 1101235	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic stress 
disorder (PTSD).  
 
2.  Entitlement to service connection for any acquired 
psychiatric disorder, including PTSD. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).  

The Veteran performed active military service from September 1969 
to November 1971.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a November 2008-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part determined that new and 
material evidence had not been submitted to reopen a claim for 
service connection for PTSD.  

In recent years, VA psychiatrists have offered diagnoses of major 
depressive disorder and PTSD.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for Veterans 
Claims (hereinafter: the Court) held that a claimant seeks 
service connection for the symptoms regardless of how those 
symptoms are diagnosed or labeled.  Thus, the Board has re-
characterized the service connection claim to include any 
psychiatric symptomatology.

Service connection for any acquired psychiatric disorder, 
including PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In October 2003, the Board denied service connection for PTSD 
and properly notified the Veteran of that decision.  

2.  Evidence received since the October 2003 Board decision is 
new and material and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied service connection 
claim and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 
2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must 
notify claimants of certain procedural aspects of their claims 
and must assist claimants in obtaining evidence that might 
substantiate their claims.  Because the Board is granting the 
application to reopen a service connection claim, any error (if 
committed) with respect to VA's duty to notify or assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

Reopening Service Connection for PTSD

In October 2003, the Board denied service connection for PTSD.  
Unless the Veteran appealed to the Court, or unless the Chairman 
of the Board ordered reconsideration, the Board decision became 
final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 
364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Veteran did 
not appeal the October 2003 Board decision to the Court, and 
because the Board's Chairman did not order reconsideration, the 
Board's October 2003 decision is final.

When a claim has been disallowed by the Board, "the claim may 
not thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C.A. §§ 5108 and 
7105(c); 38 C.F.R. §§ 3.156(a) (2010).

38 C.F.R. § 3.156(a) (2010) states: 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  With respect 
to any application to reopen a finally decided claim, the 
credibility of any newly submitted evidence is always presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the October 2003 
Board decision consists of service treatment records, service 
personnel records, VA examination, hospitalization, and treatment 
reports, and the Veteran's claims and statements.  In October 
2003, the Board determined that the Veteran had not served in 
combat nor had he submitted credible supporting evidence of a 
claimed non-combat stressor.  

Evidence submitted since the October 2003 Board decision includes 
additional VA psychiatry reports and the Veteran's August 2010 
testimony before the undersigned Veterans Law Judge.  A November 
20, 2008, VA psychiatry progress note contains the following 
impression: "PTSD (result of being in Vietnam War), MDD [major 
depressive disorder]."  In August 2010, the Veteran testified 
that he survived mortar attacks in Vietnam, specifically on April 
20, 1971, and again on or about July 5, 1971.  He testified that 
Navy personnel were killed in a jeep nearby.  He testified that 
he performed guard duty at a forward base in South Vietnam and 
was shot at and returned fire toward the enemy during an attack 
on the base.  

The above two items of evidence had not previously been submitted 
or considered.  They clearly relate to facts necessary to 
substantiate the PTSD claim and raise a reasonable possibility of 
substantiating the claim.  New and material evidence has 
therefore been submitted and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To this 
extent, the claim is granted.


REMAND

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

The claim of entitlement to service connection for PTSD or other 
acquired psychiatric disability must be considered on the merits.  
Included in this determination is consideration of whether the 
Veteran participated in combat.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997) 
(considering evidence of rocket attacks and performing guard duty 
to be consistent with combat); Gaines v. West, 11 Vet. App. 353, 
358 (1998) (a specific finding must be made as to combat status) 
(combat status may be established through supporting evidence 
other than the receipt of combat awards). 

In June 2003, the U.S. Armed Services Center for Unit Records 
Research reported that stressor verification was not performed 
due to a lack of dates, within 60 days, of a specific stressor.  
The claims files reflect that the Veteran served in South Vietnam 
from January 22 through October 26, 1971 with Company A of the 
34th Engineering Battalion.  

In June 1999, the Veteran reported that in or around September 
1970 [perhaps he meant September 1971] he was involved in an 
incident wherein a convoy was attacked and Navy personnel were 
killed.  In April 2000, he reported that he served with Company A 
of the 34th Engineer Battalion.  He reported coming under fire 
frequently during September 1971 at Camp Mousel, near Vinh Hung.  

In August 2010, the Veteran testified that he survived mortar 
attacks in Vietnam, specifically on April 20, 1971, and again on 
or about July 5, 1971.  He testified that Navy personnel were 
killed in a jeep nearby.  He testified that he performed guard 
duty at a forward base in South Vietnam and was shot at and 
returned fire toward the enemy during an attack on the base.  
Perhaps this forward base was Camp Mousel.  

Because the Veteran has supplied dates, within 60 days, of a 
claimed stressor or combat activity, another attempt to 
corroborate a claimed stressor or combat activity should be made.  

Accordingly, this case is REMANDED for the following:

1.  The AMC should send the Veteran's 
claimed PTSD combat and/or stressor 
information to the Joint Services Records 
Research Center and ask them to provide any 
unit historical information that might 
corroborate a claimed stressor or combat 
with the enemy, including his unit's 
morning reports, after-action reports, 
lessons learned, unit historical records, 
records of attacks, casualties, decorations 
awarded, and the location of his unit 
during the appropriate periods (April, 
July, and September 1971).

2.  Following a response from CURR, the AMC 
should re-adjudicate service connection for 
PTSD or other acquired psychiatric 
disorder.  In the event that any action 
taken remains adverse to the Veteran, he 
should be provided with a supplemental 
statement of the case, and an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


